Citation Nr: 1101482	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the service 
member's death.  


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member was on active duty from February 1951 to 
February 1954.  He passed away in February 2007; at the time of 
his death, he was not in receipt of VA compensation benefits.  
The appellant is the service member's widow.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), located in Nashville, 
Tennessee, which denied the appellant's claim for entitlement to 
service connection for the cause of her husband's death.  

Following that action, the appellant appealed to the Board which, 
in December 2008, issued a decision on the merits of her claim.  
In that decision, the Board denied the appellant's request and 
she was subsequently notified of that decision.  She then 
appealed to the United Stated Court of Appeals for Veterans 
Claims (hereinafter, the Court).  Pursuant to a Joint Motion for 
Remand, in a June 2009 Order, the Court vacated the Board's 
decision and remanded the claim to the Board for readjudication 
in accordance with the Joint Motion.  

In November 2009, the Board remanded the claim for additional 
development.  The claim was returned to the Board which, in turn, 
concluded that more development needed to occur.  Hence, in 
August 2010, the claim was once again remanded.  The claim has 
since been returned to the Board for review.  

Unfortunately, the appeal is once again REMANDED to the Nashville 
RO.  VA will notify the appellant if further action is required.




REMAND

As reported above, in August 2010, the Board remanded the claim 
to the RO.  In that Remand, the Board noted the following:

Under 38 C.F.R. § 3.311(b)(4), if a claim 
is based on a disease other than those 
listed as radiogenic under this section, VA 
shall nevertheless consider the claim under 
the provisions of this section provided 
that the claimant has cited or submitted 
competent scientific or medical evidence 
that the claimed condition is a radiogenic 
disease.  In November 2009, Dr. J.S., the 
Veteran's private neurologist, noted that 
while the Board did not find evidence that 
the Veteran's high blood pressure had onset 
within one year of service discharge, other 
conditions, such as a stroke, could have a 
latent presentation after radiation 
exposure.  

Dr. J.S. reported that recent medical 
evidence showed that people with radiation 
exposure were at a higher risk of 
developing cardiovascular disease, to 
include strokes.  As the Veteran's exposure 
to radiation was within a distance of 1.5 
miles from the nuclear detonation and the 
cause of death was an embolic stoke, Dr. 
J.S. opined that the Veteran's radiation 
exposure contributed to his latent 
presentation of the underlying stroke 
secondary to cardiovascular disease.  In 
support of the opinion, Dr. J.S. submitted 
what appears to be an excerpt from a 
medical study by the Imperial College of 
London regarding how low doses of radiation 
can cause heart disease and stroke.  The 
Board finds that the appellant has 
substantially complied with the regulatory 
requirements for her appeal to be referred 
for the opinion(s) provided for at 38 
C.F.R. § 3.311(c) (2009).  Unfortunately, 
the report of the VA examination provided 
in March 2010 did not reference Dr. J.S.'s 
opinion or the study cited by Dr. J.S.  
Therefore, an addendum to that opinion is 
required.  

That is, the Board asked that the examiner who provided the VA 
cardiology opinion in March 2010 provide an addendum with respect 
to private medical evidence and opinions contained in the claims 
folder.  The Board is unable to find a record that such opinion 
was provided, and such report does not appear in the claims files 
before the Board for appellate review.  

The Board also noted that the appeal required an opinion by the 
VA Undersecretary for Benefits in accordance with the provisions 
of 38 C.F.R. § 3.311(c).  The Board directed, with regard to this 
opinion:

. . . The opinion should address the 
opinion provided by Dr. J.S., the 
contention that the Veteran was within 1.5 
miles of a nuclear detonation, as well as 
referencing the estimate of the dose of 
actual exposure to ionizing radiation, and 
the study cited by Dr. J.S. to support the 
contention that being within 1.5 of a 
nuclear detonation caused or materially and 
substantially contributed to the Veteran's 
cause of death.  

In the claims folder is an electronic note that indicates that 
the claim should be forwarded to the Under Secretary for Benefits 
for review.  However, there is no record that this task was 
accomplished.  

Finally, the RO was to readjudicate the claim and make a 
determination as to whether the appellant's claim could be 
granted.  If a grant could not be issued, the RO was instructed 
to issue a Supplemental Statement of the Case (SSOC) and return 
the claim to the Board for further action.  In this instance, the 
claim was returned to the Board without the medical opinion 
addendum, without the processing as required by 38 C.F.R. 
§ 3.311(c)(d) and (e) (2009), and without readjudication and the 
issuance of an SSOC.  In other words, the RO did not comply with 
the remand instructions.  The claims files before the Board for 
appellate review includes no record that the tasks directed by 
the Board have been accomplished.  

The Board notes that compliance with the provisions of 38 C.F.R. 
§ 3.311 regarding development required in claims where a Veteran 
was exposed to ionizing radiation are time-consuming.  However, 
those provisions govern this case.  In Stegall v. West, 11 Vet. 
App. 268 (1998), the Court held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance with 
the terms of the remand.  The Court has further noted that "only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance."  D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (holding that there was no Stegall 
v. West, 11 Vet. App. 268 (1998), violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  In this instance, there has 
been no compliance with the Board's August 2010 Remand.  Hence, 
the claim will be once again returned to the RO.  

Accordingly, further appellate consideration will be deferred and 
the case is again REMANDED to the RO for the following, 
previously-requested, development:

1.  The RO will forward the complete claims 
folder to the VA examiner, located at the 
VA Tennessee Valley Healthcare System, who 
provided the March 24, 2010, Compensation 
and Pension Examination Medical Opinion.  
The examiner is asked to provide additional 
comments with respect to the private 
doctor's opinion of November 2009 that 
concluded that the service member's 
exposure to radiation contributed his 
development of cardiovascular disease, to 
include hypertension, which ultimately led 
to a stroke.  The examiner should also 
provide comments with respect to the 
treatise, produced by the Imperial College 
of London, and provided by the private 
doctor which he claims supports his 
assertions.  A detailed analysis must be 
provided and the examiner is once again 
asked to express an opinion as to whether 
it is less likely than not (less than a 50 
percent probability) or at least as likely 
as not (50 percent probability or greater) 
that the appellant's cardiovascular 
disorder, to include hypertension, was 
caused by or the result of his exposure to 
inservice radiation exposure.

If the March 2010 reviewer is no longer 
available, the entire claims folder should 
be forwarded to another cardiologist for 
review.  The reviewer's report must 
specifically reflect that the entire claims 
folder was reviewed.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that the servicemember's 
cardiovascular disorder, to include 
hypertension, was caused by or the result 
of his exposure to inservice radiation 
exposure.  A complete rationale for this 
opinion must be set forth in the review.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The results proffered by the reviewer must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  The 
reviewer must specifically comment on the 
private medical opinion of Dr. J.S. 
contained in the record that suggests that 
the servicemember's heart disability was 
caused by or the result of the service 
member's inservice radiation exposure.  The 
opinion should also discuss the information 
provided by G.T.R., MD, regarding lack of 
availability of records of the Veteran's 
treatment prior to 1993.  Also, if the 
reviewer disagrees with the private opinion 
and the Imperial College of London study 
results, the reviewer must provide detailed 
answers as to why he/she disagrees with the 
opinion and the study.  It is requested 
that the results of the review be typed or 
otherwise recorded in a legible manner for 
review purposes.

2.  After the above has been 
accomplished, the RO will then forward 
the claim to the VA Undersecretary for 
Benefits in accordance with the 
provisions of 38 C.F.R. § 3.311.  The 
RO should request that an expert 
opinion from the Under Secretary for 
Health as contemplated in 38 C.F.R. 
§ 3.311(c) or referral to an outside 
consultant for medical opinion as 
contemplated by 38 C.F.R. § 3.311(d), 
as deemed appropriate, be obtained as 
to whether sound scientific and medical 
evidence supports the conclusion that 
it is at least as likely as not that 
the service member's death resulted 
from exposure to radiation in service.  
The opinion should address the opinion 
provided by the service member's 
private doctor of November 2009 as well 
as the contention that the service 
member was within 1.5 miles of a 
nuclear detonation, and that such 
nearness to a nuclear detonation caused 
or materially and substantially 
contributed to the service member's 
cause of death.  

3.  Following completion of the 
foregoing, the RO must review the 
examination report (and any addendums) 
and ensure that the above requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
accredited representative should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


